DETAILED OFFICE ACTION

Hague Reply Reminder

Applicant is reminded that any reply to this communication must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant. If the applicant is a juristic entity, the reply must be signed by a patent practitioner. See 37 CFR 1.33(b).

35 U.S.C. 112(b)

The claim is rejected for failing to particularly point out and distinctly claim the invention as required in 35 U.S.C. 112(b). The claim is indefinite because the reproductions include broken lines that are not fully and clearly described in the specification, making it impossible to understand the scope of the claimed design. Specifically, the light dotted lines are described as showing stitching, however, it is not clear whether the stitching forms part of the claimed design because the applicant does not explicitly state that the stitching forms part or no part of the claim. For example, the stitching may be understood as part of the claim, creating a surface ornamentation with the pattern around the edges of the apron, OR the applicant may intend to show the stitching in broken lines as forming no part of the claimed design.

Further, the scope of the claimed design is unclear, making the claim indefinite, because the large broken lines are broadly stated as indicating “indeterminate length.” The descriptions indicates an infinite number of lengths and ratios of the apron while the reproductions show an apron with a specific length and width. Because the claim is shown in the reproductions, and must be consistent with what is described in the specification, it is not acceptable for applicant to describe an infinite number of sizes that are not shown the drawings.  The statement in the specification is indefinite and is not in agreement with what is shown in the reproductions, therefore making the claim indefinite.

Furthermore, the reproductions include several different types of large broken lines, with only two of them being understood to be showing the article broken away to indicate indeterminate lengths. Specifically, the broken lines along the length of the straps may be understood as indicating the straps may have a different length but the remainder of the large broken lines are either sporadic around the apron or entirely enclose the bottom portion of the apron. It is unclear how these broken lines indicate an indeterminate length.

    PNG
    media_image1.png
    906
    914
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1039
    1014
    media_image2.png
    Greyscale


	Finally, the claim is indefinite because the exact scope of the claimed design cannot be understood due to the unclear broken line statement. The bottom portion of the apron is shown entirely in broken lines, with the exception of the pockets and small portions of the upper edge hem. However, it is unclear whether the applicant intends to claim any portions of the apron shown between solid and broken lines, claim all portions up to the broken lines, or claim all portions up to and beyond the broken lines as the broken line statement indicates with the indeterminate length statement. Note the possible interpretations of the claim in the annotated images below.

    PNG
    media_image3.png
    1075
    2246
    media_image3.png
    Greyscale


To overcome the refusal under 35 U.S.C. 112(b), it is recommended the broken line statement be amended to clearly define the broken lines used in the reproductions and state whether the broken lines form part of the claimed design. It is impermissible for the applicant to claim an infinite number of lengths and widths of the article but they may describe the broken lines around the bottom square portion of the apron as boundary lines that form no part of the claimed design and the broken lines along the straps show portions of the apron that form no part of the claimed design. Further, the applicant should describe the broken lines showing the stitching as either forming part of the claim or forming no part of the claim so the scope is clear.

Accordingly, the claim is refused under 35 U.S.C. 112(b).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KEITH RUDZINSKI whose telephone number is (571)272-2171.  The examiner can normally be reached on Monday through Friday 8:00am-4:30pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Bugg can be reached at (571) 272-2998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/private_pair/index.jsp. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/KEVIN K RUDZINSKI/Primary Examiner, Art Unit 2911